   Case 4:21-cv-00465-Y Document 1-2 Filed 03/29/21             Page 1 of 17 PageID 8
                                                                                                  FILED
                                                                                     TARRANT COUNTY
                                                                                      3/4/2021 10:36 AM
                                           352-323788-21                            THOMAS A. WILDER
                               Cause No. ________________                              DISTRICT CLERK


 EDWARD ONDREJ                                     §           IN THE DISTRICT COURT
                                                   §
 VS.                                               §         TARRANT COUNTY, TEXAS
                                                   §
 GAVILON GRAIN, LLC                                §                  JUDICIAL DISTRICT

         PLAINTIFF’S ORIGINAL PETITION WITH ATTACHED DISCOVERY

TO THE HONORABLE JUDGE OF SAID COURT:

       Comes now, EDWARD ONDREJ, Plaintiff and complains of GAVILON GRAIN,

LLC, Defendant, and for cause of action would show the Court as follows:

                                      I.
                         DISCOVERY CONTROL PLAN LEVEL

       1.1    Plaintiff intends to conduct discovery under Rule 190.4 of the Texas Rules

of Civil Procedure, Level 3.

                                            II.
                                         PARTIES

       2.1    Plaintiff EDWARD ONDREJ is an individual and a resident of Tarrant

County, Texas.

       2.2    Defendant GAVILON GRAIN, LLC, (hereinafter referred to as Defendant) is

a Foreign Limited Liability Company (LLC)) with its principal place of business located at

One Conagra Drive, 1-237, Omaha, NE 68102-5001, and/or 425 South Fairmount,

Saginaw, Tarrant County, Texas 76179. Defendant may be served with process by

serving its registered agent for service: Capitol Corporate Services, Inc., at 206 E. 9th St.,

Suite 1300, Austin, Texas 78701.
   Case 4:21-cv-00465-Y Document 1-2 Filed 03/29/21            Page 2 of 17 PageID 9



                                        III.
                              VENUE AND JURISDICTION

       3.1    Venue is proper in Tarrant County, Texas, because the events giving rise

to this cause of action occurred in Tarrant County.

       3.2    This Court has jurisdiction over Defendant, because said Defendant

purposely availed itself of the privileges and benefits of conducting business in Texas by

engaging in business in Texas, and has ongoing, systematic contacts with Texas; and

the Defendant operated its business in the state of Texas at which place Plaintiff was

providing electrician services for Defendant when he was injured.

       3.3    This Court has jurisdiction over Defendant because Defendant maintains a

principal place of business located at 425 South Fairmount, Saginaw, Tarrant County,

Texas 76179.

                                            IV.
                                          FACTS

       4.1    On or about May 28, 2019, Plaintiff sustained serious bodily injuries and

other damages at the Defendant’s location in Saginaw, Tarrant County, Texas. At all

times pertinent to this cause Plaintiff was an employee of Triple AAA Electrical and

providing work and services for Defendant.

       4.2    The incident at issue occurred as Plaintiff was on a fixed ladder attached to

a wall, when he fell from said ladder to the hard floor approximately 10 feet or more below

sustaining serious bodily injury. The ladder at issue lacked reasonable and necessary

safety features that if present, would have prevented the fall and injury in question.

       4.3    The incident at issue and Plaintiff’s resulting injuries and damages were

proximately caused by the negligence of Defendant and their agents and employees.
  Case 4:21-cv-00465-Y Document 1-2 Filed 03/29/21              Page 3 of 17 PageID 10



                                            V.
                                     INVITEE STATUS

       5.1    At all times pertinent hereto, Plaintiff was on the premises for the mutual

benefit of himself and Defendant. Therefore, at all times relevant to this suit, Plaintiff was

a business invitee on the premises at issue.

                                          VI.
                                   CAUSES OF ACTION

       6.1    Defendant, by and through its agents, employees and/or representatives,

is guilty of negligent acts and omissions that proximately caused the accident at

issue and the injuries and damages suffered by Plaintiff. These negligent acts and

omissions include:

       a.     Terminating the top of the ladder at an unsafe distance below the roof
              Access point;

       b.     Locating the top rung of the ladder at an unsafe distance from the roof
              access point;

       c.     Mounting the ladder in such a way that the rungs were hazardously close
              to the wall, resulting in inadequate space for the feet;

       d.     Hazard created by spacing rungs to far apart;

       e.     Providing a hazardously designed ladder to access the roof;

       f.     Failing to provide adequate rungs and/or any other devise to hold onto as
              the climber approaches the roof;

       g.     Failing to provide a metal cage or other preventative protection around
              ladder;

       h.     Failing to provide grab bars;

       i.     Failing to provide a safe place to work;

       j.     Creating a dangerous condition on the premises at issue;

       k.     Allowing a dangerous condition to exist on the premises at issue;
  Case 4:21-cv-00465-Y Document 1-2 Filed 03/29/21           Page 4 of 17 PageID 11



      l.     Failing to guard Plaintiff or others in the Plaintiff’s position from the
             unreasonably dangerous condition;

      m.     Failing to correct the dangerous condition;

      n.     Failing to reasonably maintain the premises at issue;

      o.     Failing to reasonably inspect the premises at issue;

      p.     Failing to act as a reasonable premises’ owners or occupiers;

      q.     Failing to warn Plaintiff of the dangerous condition;

      r.     Failing to eliminate the dangerous condition;

      s.     Engaging in negligent activities that proximately caused the incident at issue
             and the injuries and damages suffered by Plaintiff;

      t.     Violating OSHA standards and requirements for “Fixed Ladder” use, as set
             forth in 29 CFR § 1917.118(d)(6); 29 CFR § 1917.118(d)(4); 29 CFR §
             1917.118(d)(2)(i).


      Each of the aforementioned acts and omissions of Defendant, singularly or in

combination with others, constituted negligence which proximately caused the

occurrence made the basis of this action and Plaintiff’s injuries and damages.

                                       VII.
                                NEGLIGENCE PER SE

      The following OSHA requirements and law apply to fixed ladders pursuant

to 29 CFR § 1917.118.

      7.1    29 CFR § 1917.118(b)(2) “Fixed ladder” means a ladder including

individual rung ladders firmly attached to a struct, building or piece of equipment.

      7.2    Defendant’s acts and omissions constitute negligence per se as Defendant

have violated 29 CFR § 1917.118(d)(6) the side rails of ladders shall extend at least

36 inches (0.91m) above the top landing surface, unless grab bars or equivalent

holds are provided.
  Case 4:21-cv-00465-Y Document 1-2 Filed 03/29/21              Page 5 of 17 PageID 12



      7.3    29 CFR § 1917.118(d)(4) the minimum distance between the rung

center line and the nearest permanent object behind the rung shall be 4 inches

(10.16cm), except that in ladders installed after October 3, 1983, the minimum

distance shall be 7 inches (17.78cm) unless physical limitation make a lesser

distance, not less than 4 ½ inches (11.43cm), necessary.

      7.4    29 CFR § 1917.118(d)(2)(i) ladders installed before October 3, 1983,

shall have rungs evenly spaced from 9 to 16 ½ (22.9 to 41.9cm) apart, center to

center.

      Defendant violated the statutory OSHA requirements and law set forth in

paragraphs 7.2, 7.3 and 7.4 above. Said statutory violations of the OSHA law constitute

Negligence Per Se and were both a producing cause and a proximate cause of Plaintiff’s

injuries and damages.

                                          VIII.
                                        DAMAGES

      8.1    As a proximate result of Defendant’s negligent acts and omissions, Plaintiff

suffered injuries and damages, including:

      a.     Serious bodily injuries, including injuries to his left wrist, left arm, left hand,
             right hand, back, ribs, head, and body generally;

      b.     Physical pain, past and future;

      c.     Mental anguish, including anxiety, past and future;

      d.     Expenses for reasonable and necessary medical care, past and future;

      e.     Loss of physical capacity, past and future;

      f.     Loss of earning capacity, past and future;

      g.     Loss of physical impairment, past and future;
  Case 4:21-cv-00465-Y Document 1-2 Filed 03/29/21               Page 6 of 17 PageID 13



       h.     Lost wages, past and future;

       i.     Disfigurement, past and future; and

       j.     Other damages.

       By reason of the above and foregoing, Plaintiff has been damaged in a sum in

excess of the minimum jurisdictional limits of this Court.

                                   IX.
                 GROSS NEGLIGENCE AND EXEMPLARY DAMAGES

       9.1    One or more of the aforementioned negligent acts and omissions and the

negligence per se acts and omissions of Defendant amount to gross negligence in that

said acts and omissions exhibit a conscious indifference for the safety and welfare of

Plaintiff and others in Plaintiff’s respective position. Said gross negligence was both a

producing and proximate cause of Plaintiff’s injuries and damages. For said gross

negligence, Plaintiff hereby sues for an award of exemplary damages.

                                            X.
                                      RELIEF SOUGHT

       10.1   As required by Rule 47(b), Texas Rules of Civil Procedure, the damages

sought by Plaintiff are in an amount within the jurisdictional limits of this Court. As required

by Rule 47(c), Texas Rules of Civil Procedure, Plaintiff seeks monetary relief in excess

of $1,000,000. The amount of monetary relief actually awarded, however, will ultimately

be determined by a jury. Plaintiff also seeks pre-judgment and post-judgment interest at

the highest legal rate.

                                          XI.
                                 NOTICE OF DISCOVERY

       11.1   Please note that Plaintiff has attached discovery as the following exhibits to

this petition and has served them upon the Defendant:
  Case 4:21-cv-00465-Y Document 1-2 Filed 03/29/21             Page 7 of 17 PageID 14



       Exhibit A     Plaintiff’s Request for Disclosure to Defendant; and

       Exhibit B     Plaintiff’s First Request for Production to Defendant.

       If you claim that you did not receive said discovery, contact the undersigned

attorney immediately to receive an additional copy.

                                      XII.
                      NOTICE OF INTENT TO USE DOCUMENTS

       12.1   Pursuant to Rule 193.7 of the Texas Rules of Civil Procedure, Plaintiff

hereby notifies Defendants of her intent to use any and/or all of the documents produced

by Defendants in this Cause during the trial or any summary judgment hearing of this

Cause.

                                           XIII.
                                         PRAYER

       13.1   WHEREFORE, premises considered, Plaintiff requests that Defendants be

cited to appear and answer, and that on final trial Plaintiff have:

       a.     Judgment against Defendant, for damages in an amount in excess of the
              minimum jurisdictional limits of the Court;

       b.     Judgment against Defendant for exemplary damages in an amount in
              excess of the minimum jurisdictional limits of the Court;

       c.     Prejudgment and postjudgment interests as provided by law;

       d.     Costs of suit; and

       e.     Such other and further relief to which Plaintiff may be entitled in law or in
              equity.
Case 4:21-cv-00465-Y Document 1-2 Filed 03/29/21   Page 8 of 17 PageID 15




                                       Respectfully submitted,



                                       __________________________
                                       JAMES M. STANLEY
                                       Texas State Bar No. 19045500


                                       Law Office of James M. Stanley
                                       2200 Hemphill Street
                                       Fort Worth, Texas 76110
                                       Phone:        817-335-7140
                                       Fax:          817-921-9740
                                       Email:        jstanley@law-jms.com

                                       ATTORNEY FOR PLAINTIFF
  Case 4:21-cv-00465-Y Document 1-2 Filed 03/29/21           Page 9 of 17 PageID 16



                            Cause No. ________________

 EDWARD ONDREJ                                   §           IN THE DISTRICT COURT
                                                 §
 VS.                                             §        TARRANT COUNTY, TEXAS
                                                 §
 GAVILON GRAIN, LLC                              §                 JUDICIAL DISTRICT



            PLAINTIFF’S REQUEST FOR DISCLOSURE TO DEFENDANT


TO:     Defendant GAVILON GRAIN, LLC

        Pursuant to Rule 194 of the Texas Rules of Civil Procedure, you are requested to
disclose, within 50 days of service of this request, the information or material described
in rules 194.2(a)-(l) and 190.2(b)(6).

                                                Respectfully submitted,


                                                __________________________
                                                JAMES M. STANLEY
                                                Texas State Bar No. 19045500

                                                LAW OFFICE OF JAMES M. STANLEY
                                                2200 Hemphill Street
                                                Fort Worth, Texas 76110
                                                Phone:       817-335-7140
                                                Fax:         817-921-9740
                                                Email:       jstanley@law-jms.com

                                                ATTORNEY FOR PLAINTIFF




       Exhibit A
  Case 4:21-cv-00465-Y Document 1-2 Filed 03/29/21           Page 10 of 17 PageID 17



                             Cause No. ________________

 EDWARD ONDREJ                                    §          IN THE DISTRICT COURT
                                                  §
 VS.                                              §        TARRANT COUNTY, TEXAS
                                                  §
 GAVILON GRAIN, LLC                               §                 JUDICIAL DISTRICT


            PLAINTIFF’S REQUEST FOR PRODUCTION TO DEFENDANT


TO:     Defendant GAVILON GRAIN, LLC

        Plaintiff serves this request for production on Defendant, as allowed by Texas Rule
of Civil Procedure 196. Defendant must produce all requested documents (as they are
kept in the ordinary course of business or organized and labeled to correspond with
categories in each request) for inspection and copying, not more than fifty (50) days after
service, at the LAW OFFICES OF JAMES M. STANLEY, 2200 Hemphill Street, Fort Worth,
Texas 76110.

                                                 Respectfully submitted,


                                                 __________________________
                                                 JAMES M. STANLEY
                                                 Texas State Bar No. 19045500

                                                 LAW OFFICE OF JAMES M. STANLEY
                                                 2200 Hemphill Street
                                                 Fort Worth, Texas 76110
                                                 Phone:       817-335-7140
                                                 Fax:         817-921-9740
                                                 Email:       jstanley@law-jms.com

                                                 ATTORNEY FOR PLAINTIFF




       Exhibit B
  Case 4:21-cv-00465-Y Document 1-2 Filed 03/29/21           Page 11 of 17 PageID 18



                              Definitions and Instructions

Please be advised that under Rule 192.7 that possession, custody or control of a
requested item includes constructive possession such that the person or party need not
have actual physical possession. As long as the person or part to whom this Request is
directed has superior right to compel production from a third party or person (including an
agency, authority or representative) the person or party to whom this Request is directed
has possession, custody, or control. You are reminded to organize the requested items
and label them to correspond with the categories in the requested items and label them
to correspond with the categories in the request pursuant to Rule 196.3 (c).

Rule 193.5 also requires reasonable supplementation to your Response to Request for
Production. Plaintiffs have substantial need of the materials being sought, as they are
unable without undue hardship to obtain the substantial equivalent of the materials by
other means. An objection to any request shall be deemed a refusal to agree for purposes
of satisfying any requirement for a pre-motion or pre-hearing conference under any
applicable local rules, unless otherwise noted in your response.

Definition. In addition to printed documents, the requested items also refer to any
computer printout; computer tape, computer program; computer software; computer disk
or diskette; and any and every other computerized. magnetic, or electronic matter of any
kind whatsoever under TRCP 196.4. Additionally, “document” includes any electronically
stored information. including, but not limited to, emails.

These documents and materials are being requested under TRCP 196 and include
production of materials capable of being produced under TRCP 196.4. Please produce
the computerized information requested on a disk which can be read under Microsoft
Word or allow Plaintiffs access to the computer which contains the requested information.
     Case 4:21-cv-00465-Y Document 1-2 Filed 03/29/21             Page 12 of 17 PageID 19

1.      “Plaintiff” or “defendant,” as well as a party's full or abbreviated name or a pronoun
        referring to a party, means the party, and where applicable, the party's agents,
        representatives, officers, directors, employees, partners, corporate agents,
        subsidiaries, affiliates, or any other person acting in concert with the party or under
        the party's control, whether directly or indirectly, including any attorney.

2.      You” or “your” means Defendant “GAVILON GRAIN, LLC” means the business
        doing business at 425 South Fairmount, Saginaw, Tarrant County, Texas 76179,
        its successors, predecessors, divisions, subsidiaries, present and former officers,
        agents, employees, and all other persons acting on behalf of Defendant or its
        successors, predecessors, divisions, and subsidiaries.

3.      “Document(s)” means all written, typed, or printed matter and all-digital,
        computerized, magnetic or other records or documentation of any kind or description
        (including, without limitation, letters, correspondence, telegrams, memoranda, notes,
        records, minutes, contracts, agreements, records, or notations of telephone or
        personal conversations, conferences, inter-office communications, E-mail, microfilm,
        bulletins, circulars, pamphlets, photographs, facsimiles, invoices, tape recordings,
        computer printouts and work sheets), including drafts and copies not identical to the
        originals, all photographs and graphic matter, however produced or reproduced, and
        all compilations of data from which information can be obtained, and any and all
        writings or recordings of any type or nature, in your actual possession, custody, or
        control, including those in the possession, custody, or control of any and all present
        or former directors, officers, employees, consultants, accountants, attorneys, or other
        agents, whether or not prepared by you.

4.      “File” means any collection or group of documents maintained, held, stored, or used
        together, including, without limitation, all collections of documents maintained, held,
        or stored in computer files, folders, notebooks, or other devices for separating or
        organizing documents.

5.      “Person” means any natural person, corporation, firm, association, partnership, joint
        venture, proprietorship, governmental body, or any other organization, business, or
        legal entity, and all predecessors or successors in interest.

6.      “Relating to” and “relates to” mean, without limitation, embodying, mentioning, or
        concerning, directly or indirectly, the subject matter identified in the interrogatory.

7.      “Concerning” means, in whole or in part, directly or indirectly, referring to, relating to,
        connected with, commenting on, responding to, showing, describing, analyzing,
        reflecting, and constituting.

8.      “Communication” means any oral or written communication of which the Defendant
        has knowledge, information, or belief.

9.      “Date” means the exact date, month, and year, if ascertainable, or, if not, the best
        available approximation.
  Case 4:21-cv-00465-Y Document 1-2 Filed 03/29/21               Page 13 of 17 PageID 20

10.   “Describe” or “identify,” when referring to a person, means you must state the
      following:

      a.     The full name;
      b.     The present or last known residential address;
      c.     The present or last known residential and office telephone numbers;
      d.     The occupation, job title, employer, and employer’s address at the time of the
             event or period referred to in each particular interrogatory; and
      e.     In the case of any person other than an individual, identify the officer,
             employee, or agent most closely connected with the subject matter of the
             interrogatory, and the officer who is responsible for supervising that officer or
             employee.

11.   “Describe” or “identify,” when referring to a document, means you must state the
      following:

      a.     The nature (e.g., letter. handwritten note) of the document;
      b.     The title or heading that appears on the document;
      c.     The date of the document and the date or each addendum, supplement. or
             other addition or change;
      d.     The identity of the author and of the signer of the document, and or the person
             on whose behalf or at whose request or direction the document was prepared
             or delivered; and
      e.     The present location of the document and the name, address, position or title,
             and telephone number of the person or persons having custody of the
             document.

12.   The word “and” means “and/or.”

13.   The word “or” means “or/and.”

14.   “Accident,” “incident,” refers to the incident pleaded in Plaintiff’s petition(s).

15.   “Ladder at issue” refers to the ladder from which Plaintiff is alleged to have fallen.
     Case 4:21-cv-00465-Y Document 1-2 Filed 03/29/21             Page 14 of 17 PageID 21

                                REQUEST FOR PRODUCTION

In accordance with Tex. R. Civ. P. 196, please produce the following:

1.       Any and all photographs, videotapes, security surveillance tapes, or other
         depictive media that you have of the scene of the incident.

2.       Any and all photographs, videotapes, security surveillance tapes, or other
         depictive media that you have of the Plaintiff's injuries resulting from the incident.

3.       Any and all drawings, maps, sketches, blueprints, contractor's documents and
         construction documents of the scene of the incident which has been made the
         basis of this lawsuit.

4.       Any and all investigative and/or incident reports created as result of the incident
         made the basis of this suit.

5.       Any and all documents pertaining to the policies and procedures used by you
         to clean, maintain, repair and make safe the premises and the scene of the
         incident including, but not limited to, training videos, pamphlets, employee
         handbooks, memos, letters, etc.

6.       Any and all accident reports or investigative reports created as a result of other
         incidents of a substantially similar nature to Plaintiff’s alleged fall, occurring within
         the past five years.

7.       A list of each employee on duty at the premises at the time of the incident in question.

8.       For any consulting expert whose mental impressions or opinions have been
         reviewed by a testifying expert: all documents and tangible things, reports,
         models, or data compilations that have been provided to, reviewed by, or
         prepared by or for the expert in anticipation of a testifying expert’s testimony.

9.       Photographs, diagrams, drawings, models, and other physical evidence which
         you or your representatives have preserved or produced which relate to this
         occurrence.

10.      All videotapes, movies, films, motion pictures and day-in-the-life films, edited and
         unedited, taken of Plaintiff(s), by anyone, including, but not limited to,
         Defendant’s insurance company, agents, servants, representatives, or
         employees, and/or Defendant’s counsel, agents, servants, representatives or
         employees.

11.      Pursuant to Texas Rule of Evidence 609(f), provide all documents evidencing
         a conviction of crime which you intend to use as evidence to impeach Plaintiff
         or any witnesses.

12.      Copies of any and all documents obtained by this Defendant by virtue of a
         deposition by written questions.
  Case 4:21-cv-00465-Y Document 1-2 Filed 03/29/21          Page 15 of 17 PageID 22


13.   Copies of any and all documents reflecting any indemnity and insuring
      agreements providing excess or umbrella insurance coverage.

14.   Copies of any insurance claim file that relate to the incident made the basis of
      this suit generated prior to the time that defendant was served with the lawsuit.
      This request includes both files relating to bodily injury claims and property
      damage claims and any notes, handwritten or electronic, of conversations with
      any witnesses including the plaintiff and defendant.

15.   If you refuse to produce the information requested in the Request for Production
      above, then produce any and all correspondence, memoranda, statements, tape
      recordings, transcripts of tape recordings, investigation reports, close-out reports,
      wire reports, summaries or other documents, as well as any other tangible
      things, that you contend showed an outward manifestation that would indicate
      that there was a substantial chance that litigation would ensue.

16.   Copies of any and all documents pertaining to any inspections performed on the
      property in question for the two years prior to the incident in question.

17.   Any video or photographs depicting the incident at issue.

18.   Any documents, including service agreements, receipts, estimates, and
      contracts, between Defendant and any other person, other than Defendant’s
      attorney, but including Defendant’s insurance company and its agents, servants,
      representatives, and employees, evidencing any modifications, repairs and/or
      contemplated modifications to the area in which the incident at issue occurred.

19.   Copies of any contracts in effect on the date of the incident at issue whereby
      you contracted for another person or entity to manage and/or maintain the
      premises at issue.

20.   Copies of any investigations regarding the incident at issue.

21.   Any rules, management guidelines, operating guidelines, or other similar writing
      or document that purports to show operating procedures for the management,
      care, maintenance, repair, and service of the premises in question.

22.   Any and all building codes, municipal ordinances, state or federal laws, treatises
      and/or authoritative literature upon which any testifying expert retained by
      Defendant relies.

23.   Any and all state, federal, and local laws and statutes, building codes, municipal
      ordinances, treatises and/or authoritative literature upon which any “consulting
      expert“ retained by Defendant relies. “Consulting expert” as used herein refers
      to any expert whose work has been reviewed or relied upon by any testifying
      expert retained by Defendant.
  Case 4:21-cv-00465-Y Document 1-2 Filed 03/29/21              Page 16 of 17 PageID 23



 24.      Any and all building codes, municipal ordinances, state or federal laws,
          treatises and/or authoritative literature upon which Defendant relies.

 25.      Any and all building codes, municipal ordinances, state or federal laws,
          treatises and/or authoritative literature upon which any testifying expert retained
          by Defendant relies.

 26.      Documents in effect on the date of the incident at issue, such as
          handbooks, policy manuals, and training manuals that instruct employees on
          the inspection of the premises at issue.

 27.      All materials including, but not limited to, employee manuals, memoranda,
          and correspondence, pertaining to safety rules and/or regulations to be
          followed by the employees to ensure safety on Defendant’s premises.

 28.      Any video or photographs of the incident at issue.

 29.      Any video or photographs of Plaintiff, any witnesses, or any person who was
          present when the incident at issue occurred.

 30.      Any video or photographs of the premises at issue that were taken at any time
          on the date of the incident at issue.

 31.      Any video or photographs relevant to the incident at issue.

 32.      Copies of any and all policies or other documents related to the storage or
          safekeeping of video captured by any camera in stores owned or operated by
          you.

 33.      Any and all documents or materials pertaining to the installation of the ladder at
          issue.

 34.      Any and all documents and materials regarding repairs recommended for and/or
          made to the ladder at issue.

 35.      Any and all documents and materials recommending maintenance to be
          performed on the ladder at issue.

 36.      Any and all documents and materials recommending modification of the ladder
          at issue.

 37.      Any and all documents and materials recommending removal of the ladder at
          issue.

 38.      Any and all documents and materials recommending replacement of the ladder
          at issue.



Plaintiff’s Original Petition with Attached Discovery                              Page 16 of 17
  Case 4:21-cv-00465-Y Document 1-2 Filed 03/29/21          Page 17 of 17 PageID 24



 39.      Any and all documents and materials from any source which points out, refers
          to and/or describes defects and/or deficiencies in the ladder at issue.

 40.      Any and all documents and materials from any source which points out or
          describes any safety concerns regarding the ladder at issue.

 41.      Any and all documents and materials regarding safety inspections and/or
          insurance inspections or audits, which refer to, points out, or addresses the
          ladder at issue.

 42.      Any and all documents and materials regarding persons who fell or alleged to
          have fallen from the ladder at issue.

 43.      Any and all documents and materials regarding complaints about the ladder at
          issue.




Plaintiff’s Original Petition with Attached Discovery                         Page 17 of 17
